Citation Nr: 0907425	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-23 597	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date earlier than June 9, 2006, 
for the grant of service connection for traumatic amputation 
of the right distal ring and little fingers.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The Veteran served on active duty from April 1985 to March 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In his July 2007 substantive appeal, the veteran requested 
that he be scheduled for a Board hearing at the central 
office in Washington, DC.  In correspondence dated in October 
2008, the veteran withdrew his hearing request.


FINDINGS OF FACT

1.  The RO received the Veteran's original claim for service 
connection for traumatic amputation of the right distal ring 
and little fingers on June 9, 2006.

2.  There is no prior written communication from the Veteran 
requesting a determination of entitlement or evidencing a 
belief in entitlement to service connection for traumatic 
amputation of the right distal ring and little fingers or 
indicating an intent to apply for service connection for 
amputation of the right distal ring and little fingers.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 9, 2006, 
for the grant of service connection for traumatic amputation 
of the right distal ring and little fingers, are not met.  38 
U.S.C.A. §§ 1110, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

As the December 2006 rating decision on appeal granted 
service connection for the Veteran's traumatic amputation of 
the right distal ring and little fingers and assigned a 
disability rating and an effective date for the award, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran exercised his right to appeal 
the effective date assigned in that decision, and the June 
2007 statement of the case (SOC) properly provided notice on 
the downstream issue of the effective date of an award.  The 
Veteran has not alleged that notice in this case was less 
than adequate.

Moreover, as will be explained below, the law, and not the 
evidence, is dispositive in this case.  The Court has held 
that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, VA's 
duties to notify and assist the Veteran can have no effect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Therefore, the Board 
finds that no further action is necessary under statutory and 
regulatory duties to notify and assist the claimant in this 
claim and that the case is ready for appellate review.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the Veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Analysis

The Veteran contends that he is entitled to an effective date 
of April 1, 1991, for service connection for traumatic 
amputation of the right distal ring and little fingers 
because it is the day following his discharge from service.  
He further contends that the U.S. Air Force was negligent in 
not advising him of his rights to seek compensation for his 
disability at the time of his discharge and that he should 
not be penalized for this negligence.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the RO received the Veteran's original claim 
for service connection for traumatic amputation of the right 
distal ring and little fingers on June 9, 2006, more than one 
year after his separation from service in March 1991.  When 
it granted service connection for the traumatic amputations 
in the December 2006 rating decision, it assigned June 9, 
2006, as the effective date of the award.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Review of the claims folder 
reveals no claims filed prior to June 9, 2006.  There is no 
document submitted prior to that date that requests a 
determination of entitlement or evidencing a belief in 
entitlement to service connection for traumatic amputation of 
the right distal ring and little fingers or indicated an 
intent to apply for service connection for such.  38 C.F.R. 
§§ 3.1(p), 3.155(a).

The Veteran argues that he is entitled to service connection 
for a low back disorder effective from the day after his 
discharge from service.  As noted above, he believes that the 
Air Force was grossly negligent in not advising him of his 
right to file a claim at the time of his discharge.  However, 
the Board has no jurisdiction with regard to the procedural 
process during his military service and must apply the law 
and regulations within its own jurisdiction. 

The law and regulation on this matter are clear: the 
effective date of an award of service connection for a 
disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of 
separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  There is simply no formal or informal claim for 
service connection for traumatic amputation of the right 
distal ring and little fingers prior to June 9, 2006.  
Accordingly, there is no legal basis to assign an earlier 
effective date for the award.


ORDER

An effective date prior to June 9, 2006, for the grant of 
service connection for traumatic amputation of the right 
distal ring and little fingers is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


